Exhibit 10.1

NEITHER THE NOTE AS AMENDED BY THIS FIRST AMENDMENT NOR ANY SECURITIES WHICH MAY
BE ISSUED UPON THE EXERCISE OF CONVERSION RIGHTS UNDER THE NOTE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
OTHERWISE QUALIFIED UNDER ANY STATE SECURITIES LAW. NEITHER THE NOTE NOR ANY
SUCH SECURITIES MAY BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT AND REGISTRATION OR OTHER QUALIFICATION
UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR OTHER QUALIFICATION IS NOT
REQUIRED.

Notwithstanding anything herein to the contrary, (i) the obligations evidenced
by the Subordinated Convertible Promissory Note dated August 14, 2008 by CECO
Environmental Corp., as amended by this First Amendment to Subordinated
Convertible Promissory Note, are subordinated to the prior payment in full of
the Senior Obligations (as defined in the Subordination Agreement referred to
herein) pursuant to, and to the extent provided in the Subordination Agreement,
dated as of August 14, 2008 (as amended, restated, supplemented or modified from
time to time, the “Subordination Agreement”) in favor of Fifth Third Bank
(together with its successors and assigns, and the other holders, if any, of the
Senior Obligations identified therein or contemplated thereby, the “Senior
Lender”) and (ii) the rights of the holder of the Note, as amended, are subject
to the limitations and provisions of the Subordination Agreement. In the event
of any conflict between the terms of the Subordination Agreement and the terms
of the Subordinated Convertible Promissory Note, as amended hereby, the terms of
the Subordination Agreement shall govern.

First Amendment to Subordinated Convertible Promissory Note

This First Amendment to Subordinated Convertible Promissory is dated as of
February 13, 2009 between CECO Environmental Corp., a Delaware corporation, (the
“Company”), and Icarus Investment Corp., an Ontario corporation (“Holder”).

WHEREAS, the Company executed a Subordinated Convertible Promissory Note (the
“Note”) dated as of August 14, 2008, in the principal amount of Canadian
$5,000,000, payable to Holder;

WHEREAS, the parties desire to amend the Note to provide for monthly interest
payments as further provided herein;

NOW, THEREFORE, in consideration for the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows.

1. Paragraph 2. Paragraph 2 of the Note is hereby deleted and replaced in its
entirety with the following:

2. Interest. Interest shall accrue on the unpaid principal balance hereof and on
any interest payment that is not made when due at the simple compounded rate of
(i) ten percent (10%) per annum from the date of the Note through and including
December 31, 2008, (ii) eleven percent (11%) per annum from January 1, 2009
through and including December 31, 2009,



--------------------------------------------------------------------------------

and (iii) twelve percent (12%) per annum (each such interest rate then in effect
a “Base Rate”) from January 1, 2010 until the principal amount of this Note is
paid in full. Accrued interest shall be due and payable monthly on the fifteenth
day of each calendar month with a final payment of accrued and unpaid interest
due and payable on the Maturity Date. It shall not be a default hereunder and
interest will not accrue on any portion of such interest payments deferred
pursuant to the Subordination Agreement (“Deferred Interest”) so long as the
Deferred Interest is paid at the time and in the manner allowed by the
Subordination Agreement. In the Event of Default (as defined herein) interest
shall accrue on all unpaid amounts due hereunder, including without limitation
interest, at the rate of the Base Rate plus three percent (3%). If a judgment is
entered against the Company on this Note, the amount of the judgment so entered
shall bear interest at the highest rate authorized by law as of the date of the
entry of the judgment.

2. Continuing Effect. All terms and provisions of the Note, except as expressly
modified herein, shall continue in full force and effect, and the Company hereby
confirms each and every one of its obligations under the Note as amended herein.

3. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.

[signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

The Company: CECO Environmental Corp. By:  

/s/ Dennis W. Blazer

  Dennis W. Blazer, Vice President and CFO Holder: Icarus Investment Corp. By:  

/s/ Phillip DeZwirek

Its:   Director